Citation Nr: 1715218	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  08-26 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a skin disorder, including lipomas, skin tumors, and/or subcutaneous nodules, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1964 to December 1967, including service in the Republic of Vietnam.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In August 2009, the Veteran testified during a hearing at the RO before the undersigned. A transcript of the hearing is of record.

In a July 2010 decision, the Board reopened the Veteran's previously denied claim for service connection for a skin disorder and remanded the issue to the Agency of Original Jurisdiction (AOJ) for further development.

In a June 2014 decision, the Board denied the claim for service connection for a skin disorder. At the same time, the Board remanded the issue of service connection for sterility to the AOJ. 

The Veteran appealed that part of the Board's decision that denied his claim for service connection for a skin disorder to the United States Court of Appeals for Veterans Claims (Court).  In December 2014, the Court issued an Order granting a Joint Motion for Partial Remand (Joint Motion), and vacating that portion of the June 2014 Board decision that pertained to service connection for a skin disorder and returning the matter to the Board for additional development.

In a March 2015 decision, the Board denied the Veteran's claim for service connection for sterility.  At that time, and in September 2015, the Board remanded his claim for service connection for a skin disorder to the AOJ for further development.

In December 2016, after issuance of the October 2016 supplemental statement of the case, the Veteran submitted additional evidence directly to the Board.  He submitted a waiver of initial AOJ consideration of all future evidence in October 2016.  38 C.F.R. §§ 19.9, 1204(c) (2016).


FINDING OF FACT

A current skin disorder, diagnosed as multiple lipomas, did not have its onset in service and is not due to a disease or injury in active service, including exposure to herbicides.


CONCLUSION OF LAW

The criteria for service connection for a skin disorder, including multiple lipomas, skin tumors, and/or sub cutaneous nodules, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014 & Supp. 2015), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). In order to satisfy its duty to notify the claimant under the VCAA, the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187.

The record reflects that the RO provided the Veteran with the requisite notice in May 2007, prior to the initial January 2008 rating decision. Therefore, the Board finds that VA's duty to notify the Veteran has been satisfied.

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C.A. § 5103A(c)(2). In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c). All identified and available service treatment records (STRS) and post-service treatment records have been obtained. The Veteran's skin was medically evaluated by VA  in 2010, 2015, and 2016. The VA examination reports have been reviewed and found to be collectively adequate to make a determination on the claims. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

Additionally, the Veteran was afforded the opportunity to give testimony before the undersigned in August 2009. At the hearing, the undersigned identified the issue on appeal and discussed the Veteran's service history and his current complaints. The undersigned sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate his claim. As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Finally, the Board finds that all remand orders have been substantially complied with. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with). The Board previously remanded the claim in September 2015 to obtain potentially outstanding service records and post-service records, and to schedule the Veteran for a VA examination by a dermatologist. Following the remand, the AOJ obtained all outstanding service records, that included a complete copy of the Veteran's November 1967 claim for compensation. The AOJ also afforded the Veteran a VA skin examination conducted by a nurse practitioner and a board certified dermatologist in May 2016.

In total, the May 2016 VA examination report and medical opinion, is adequate for rating purposes as the claims file was reviewed, the examiners reviewed the pertinent history, provided clinical findings and diagnoses, and offered etiological opinions with rationale from which the Board can weigh and reach a determination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The May 2016 opinion cured the deficiencies in the earlier opinions; hence, the Board's prior remand instructions were complied with.

In sum, the Board finds the duties to notify and assist have been met.






II. Analysis

Contentions

The Veteran asserts that he suffered multiple lipomas (subcutaneous skin nodules or tumors) during service in Vietnam, as well as over the years since service.

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a). 

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. §  3.303 (a).

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service. 38 U.S.C.A. § 1116 (f) and 38 C.F.R. § 3.307(a)(6). If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied. 38 C.F.R. § 3.309(e). 

In this case, the Veteran's service record reflects his service in the Republic of Vietnam during the Vietnam Era. Thus, his exposure to Agent Orange is presumed.

The diseases that are entitled to presumptive service connection based on herbicide exposure are listed in 38 C.F.R. § 3.309 (e) (2016). Under 38 C.F.R. § 3.309 (e), presumptive service connection based on Agent Orange exposure is available for, among other diseases, chloracne or other acneform diseases consistent with chloracne. VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted. Notice, 59 Fed. Reg. 341, 346 (1994), 61 Fed. Reg. 41,442, 41,449 and 57, 586, 57,589 (1996), and 67 Fed. Reg. 42,600, 42,608 (2002); 77 Fed. Reg. 47,924, 47,926  (Aug. 10, 2012).

Notwithstanding the foregoing, a claimant is not precluded from establishing service connection with proof of direct causation. Stefl v. Nicholson, 21 Vet. App. 120 (2007); see Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). Thus, presumption is not the sole method for showing causation. Medical evidence must show the Veteran's disabilities are (were) related to service, to include exposure to chemicals therein. 38 C.F.R. §§ 3.303, 3.307, 3.309.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994).

Although the Veteran is competent to provide a diagnosis of an observable condition such as a headache, varicose veins, or tinnitus, the Veteran is not competent to provide evidence as to more complex medical questions, such as the etiology of lipomas.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

 VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Facts

Turning to the evidence of record, there are no clinical STRs that discuss complaints of or treatment for a skin disorder. During his October 1967 separation examination, the Veteran reported a history of cyst of left ear, removed. However, clinical evaluation of his skin, abdomen, upper and lower extremities, and spine was normal on examination at that time. Prior to the Veteran's December 1967 discharge, he submitted a claim for VA disability benefits in November 1967 for a "recurring [cyst] behind left ear (Nov. '66). First sign while on duty in [Republic of Vietnam]."

Following service, the Veteran submitted his original claim for service connection for skin tumors in October 2000. He indicated that he sought treatment in May and June of 1989.

In May 2007, the Veteran asserted that he was exposed to Agent Orange. He stated that through the rest of his stay in Vietnam, he "had a peculiar skin condition which caused uncontrollable and intolerable itching, but no rash, which was prevalent in many others, but not in me. For years since then [he had] several non-cutaneous nodules all over [his] body."

In a July 2009 statement, S.S., M.D., the Veteran's treating physician, stated that he "suffered from lipomas for several years. To the best of my knowledge, there is no indication that these were not caused by Agent Orange."

During his August 2009 Board hearing, the Veteran testified that he experienced lumps in different places over his body including his arms, back, and groin. The Veteran showed the undersigned three lumps under his skin during the hearing. He was first treated for such a lump within a year of his service (discharge), although records from that treatment were no longer available. He testified that he first noticed the development of a skin condition in service, in the form of irritation and itching, for which he was told to use special soap, but did not have swellings or lumps during that time. The Veteran noticed the first lumps while still in service, shortly after returning from Vietnam but, since they were not painful, he did not seek treatment at that time. Typically, these lumps lasted for a few months and then receded, although he had some removed surgically, including in 1969 and as recently as 2009.

The Veteran underwent VA examination in August 2010, during which the examiner noted the history of multiple lipomas developing at different locations over his body in the 40 years since service separation. The lipomas were usually stable in size and at the time of examination there were 16 soft compressible subcutaneous growths on his arms, abdomen, buttock, thighs, and back; the largest was 6 cm by 4 cm in size. He had a lipoma surgically removed from his back in 1987 and another removed from his abdomen in 2009, the sites of which were well-healed and non-tender. 

The VA examiner diagnosed multiple lipomas and noted the Veteran's complaints of soreness of the lipoma on his hip when he sat for prolonged periods. It was the opinion of examiner, in consultation with a VA physician, that the Veteran did not have a residual skin disability attributable to his military service. It was noted that the cause of lipomas generally was not known, and that the clinicians knew of no evidence to link lipomas to exposure to herbicides such as Agent Orange.

The Veteran underwent a second VA examination in April 2015. He reported "almost immediately after returning from active duty" in Vietnam in 1967 he developed multiple soft subcutaneous nodules to his body. The nodules first started on his abdomen and then developed to his arms, legs, and back. He had 2 of these nodules removed after exiting the military. The Veteran was told they were lipomas. He experienced tenderness to subcutaneous nodules only to palpation. Following physical examination, the examiner diagnosed benign soft subcutaneous nodules to the anterior/posterior trunk and bilateral upper and lower extremities of varying sizes from approximately 1 centimeter (cm) to 3 cm. 

The examiner opined that the Veteran's lipomas were less likely than not the result of the Veteran's service in the military or of Agent Orange exposure. The examiner reasoned that, based on a review of current dermatologic literature, there was no correlation with the development of lipomas associated with Agent Orange or for any causative agent. There was also no correlation with lipomas associated with result of injury in service or with military service.

In a July 2015 addendum, the examiner noted that the July 2009 opinion from Dr. S.S. was provided by a medical provider that specialized in family medicine. The examiner also noted her inability to find documentation of a cyst removal in the claims file, including on the exit physical. The examiner opined that the reported in-service ear cyst removal was less likely than not related to the Veteran's current disability. The examiner reasoned that lipomas were most common on the shoulders, neck, trunk and upper and lower extremities. They occurred where there was subcutaneous tissue present. Confirmation would be through a biopsy, none of which was provided.

The Veteran underwent a third VA examination in May 2016. He reported being exposed to Agent Orange while serving in Vietnam. He had a cyst removed from his left ear in service. In January 1968, he noted symptoms of lumps in his right groin. He had a lipoma removed from his back between 1969 and 1970. He continued to develop more lumps. He had a lipoma removed from abdomen in 2012. Physical examination revealed multiple soft masses measuring from 5 cm to 1 cm over the left and right forearms, legs, and back. There was no tenderness, erythema, or limitation in range of motion.

The examiners opined that it was not at least as likely as not that the Veteran's current lipomas had their onset in service, or were otherwise the result of a disease or injury in service. The examiners acknowledged the statements by the Veteran of occurrence of soft tissue tumors that were present since discharge; however, it was noted that none were described at physical discharge examination. The only mention of skin condition while in service was an ear cyst; however, there was no description of the cyst. The Veteran currently presented with lipomas over the arms and torso. Citing medical literature, the examiners noted that lipomas were found anywhere where there was fat. The highest predilection was for the neck, trunk, extremities, and buttocks. The examiners also opined that the current lipomas were less likely as not related to in-service Agent Orange exposure. The examiners noted the 2009 statement from the private provider (Dr. S.S.), but observed that no rationale was provided. The examiners cited medical literature to note that there is no evidence of any connection between Agent Orange and benign soft fatty tumors (lipoma).

In December 2016, the Veteran submitted a statement from G.B., a fellow soldier. G.B. met the Veteran in 1967 after serving their tours in Vietnam and stated that the Veteran often complained about the lumps on his arms and legs but never let them bother him. Those lumps originated in Vietnam because the Veteran reported that they were not there before he entered the country. 

Analysis

Based on the foregoing, the Board finds that service connection for a skin disability of multiple lipomas is not warranted. 

Although the Veteran was admittedly exposed to herbicides while in Vietnam, lipomas are not among the disorders recognized as presumptively service-connected based on such exposure. 38 C.F.R. §§ 3.307, 3.309. The Veteran's own personal belief that such a link exists, while sincere, has no basis in scientific knowledge and cannot suffice to establish service connection without competent medical evidence to support it.

The July 2009 statement from Dr. S.S., the Veteran's treating physician, does not establish a causal link between his multiple lipomas and exposure to herbicides. The physician's opinion, at best, states that she does not believe the relationship was disproven. This does not satisfy the accepted standard of "at least as likely as not" under Combee. See also Nieves-Rodriquez v. Peake, 22 Vet. App. at 295.  Moreover, Dr. S.S.'s opinion provided no clinical rationale in support of the conclusion, other than to simply assert that there is no indication that the Veteran's lipomas were not caused by Agent Orange exposure.  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

In contrast, the VA opinions of record all indicate that there is no link between exposure to herbicides, such as Agent Orange, with the development of lipomas. The reports are probative as they are definitive and discuss relevant medical literature.  Thus, the Board finds these opinions are more probative that Dr. S.S.'s opinion, and the weight of the evidence is against a finding that the Veteran's lipomas are due to his exposure to herbicides.

Notwithstanding the foregoing, the Veteran is not precluded from establishing service connection on a direct basis. Combee, 34 F.3d at 1039. Regarding the claim for a skin disability on a direct service connection basis, the Board finds that the Veteran has a current diagnosis of multiple lipomas. However, the claim fails as an in-service injury or incurrence has not been established. Service treatment records reflect no complaints or diagnosis of, or treatment for, a lipoma.

Although the Board acknowledges the Veteran's in-service report of the left ear cyst, the weight of the medical evidence demonstrates that the current lipomas are not etiologically related to the in-service left ear cyst. Indeed, the July 2015 VA addendum opinion and the May 2016 VA opinion both explain that lipomas are most common on the shoulders, neck, trunk and upper and lower extremities, and occur where subcutaneous tissue is present. Thus, it would be unlikely that a lipoma would be present on the ear and no examiner has associated the ear cyst with the lipomas.

In May 2016, the VA examiners opined that the Veteran's lipomas were not due to military service including exposure to herbicides.  The examiners provided a clear rationale to support the findings.  See Nieves-Rodriquez, 22 Vet. App. at 304.  The examiners' opinion is entirely consistent with that of the August 2010 and April 2015 VA examiners.  Taken together, the Board finds that these VA reports weigh against a link between the Veteran's lipomas and service because they contain an accurate medical history, a rationale, and are provided by well-trained medical experts..

The Board has considered the Veteran's and G.B.'s statements that the Veteran's multiple lipomas began in service and continued to develop thereafter.  They are competent to report symptoms as they requires only personal knowledge as it comes to them through their senses.  Layno v. Brown, 6 Vet. App. at 470.  Competency of evidence differs from weight and credibility, however. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In determining whether lay statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

The Board finds that, while the Veteran's and his comrade G.B.'s statements regarding lumps in the Veteran's skin developing during and since service in Vietnam are competent, they are not credible. The Veteran did not complain of lumps in his skin on separation examination. Notably, the separation examination report and accompanying report of medical history reflect other complaints, including left knee and back pain, pes planus, and cyst of the left ear, removed. Additionally, the Veteran did not describe any lumps on his skin on his claim for compensation in November 1967. Instead, he specified that he had a cyst on his left ear. 

Additionally, although the Veteran contends that he continued to develop lipomas since service, the first record of his skin tumors is in his original October 2000 claim for compensation, approximately 32 years after his discharge from active duty. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (an extended period of time after service without any manifestations of the claimed condition tends to weigh against a finding of a connection between the disability and service). The fact that he did not seek service connection for lipomas prior to this date strongly suggests that he was not indeed experiencing any symptoms. In so finding, the Board acknowledges Fountain v. McDonald, 27 Vet. App. 258 (2015), in which the Court held that the absence of in-service and post-service complaints does not necessarily render the Veteran not credible when claiming continuity of symptomatology. However, a careful reading of that case indicates that the Board is only prohibited from viewing the failure to file a claim as the sole consideration, thus indicating that it can still be appropriate to consider this among other factors.

The Veteran and his comrade indicate that the Veteran believes that his claimed disability had its onset in service and is related to his exposure to Agent Orange, but this opinion is of little probative value, because he (and his comrade) lack the medical expertise needed to attribute his lipoma disability to active service including exposure to herbicides, as opposed to other possible causes.  The 2016 VA examiners were well qualified to assess the causes of the lipomas in the Veteran and provided extensive reasons for their opinion.  In light of this, the Board finds that the 2016 opinion outweighs the Veteran's belief when considered in view of all pertinent evidence.

In sum, when viewing all pertinent medical and lay evidence of record, the Board finds that the competent and credible May 2016 and earlier VA examiners' opinions weigh against the claim.  The preponderance of the evidence is thus against a finding that skin disorder is related to active service including exposure to Agent Orange, and his claim must be denied. The benefit-of-doubt rule does not apply when the Board finds that a preponderance of the evidence is against the claim. Ortiz v. Principi, 274 F. 3d 1361, 1365  Fed. Cir. 2001).


ORDER

Service connection for a skin disorder, including lipomas, skin tumors, and/or subcutaneous nodules, to include as due to exposure to herbicides, is denied.



____________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


